ALLOWANCE
This action is responsive to the Amendment and Terminal Disclaimer filed on 11/09/2021. Claims 1, 2, 4, 5, 7, and 25 have been amended. Claims 8-10 and 14-24 had been previously canceled. Claims 1-7, 11-13, and 25 remain pending. Independent claim 1 is the sole independent claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 is deemed allowable in response to the Terminal Disclaimer and claim amendments filed on 11/09/2021, which together resolve the entirety of the pending issues indicated in the Non-Final rejection filed on 07/13/2021 that was sent responsive to the Patent Board Decision filed on 03/24/2021. Dependent claims 2-7, 11-13, and 25 are thus also deemed allowable by virtue of depending on and incorporating the limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818. The examiner can normally be reached Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173